DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin L. Varghese, Reg. No. 71,565 (Attorney of Record) on 03/02/2021.
Claims 1 and 10 of the instant application have been amended as follows:

1. (Currently Amended) An ultrasound transducer assembly comprising:
	a transducer array including a plurality of transducer elements for transmitting and receiving ultrasound waves;
	two support elements, wherein each of the two support elements comprises an end face and a support portion; and
	a flexible connection layer connected to the transducer array and to the two support elements, wherein the two support elements are connected to the flexible connection layer on the opposite sides of the transducer array,
	wherein the flexible connection layer comprises two bends respectively at the opposite sides of the transducer array, wherein the two bends respectively orient the two support elements connected to the opposite sides of the transducer array such that the respective end faces of the two support elements are in direct physical contact with one another and the respective support portions of the two support elements are joined to form a combined support portion having a closed circular or polygonal shape, and
a location of the combined support portion where are in direct physical contact, wherein the region of the flexible connection layer connected to the transducer array is different than the two bends.

10. (Currently Amended) A method for manufacturing an ultrasound transducer assembly in particular for intra vascular ultrasound systems, comprising the steps of:
	providing a transducer array disposed on a transducer portion of a substrate;
	connecting a flexible connection layer to the substrate;
	separating a portion of the substrate from the transducer portion to form two support elements for supporting the transducer portion so that the two support elements are connected to opposite sides of the transducer array via the flexible connection layer, wherein each of the two support elements comprises an end face and a support portion; and
	bending the flexible connection layer at the opposite sides of the transducer array to respectively orient the two support elements connected to the opposite sides of the transducer array such that the respective end faces of the two support elements are in direct physical contact with one another and the respective support portions of the two support elements are joined to form a combined support portion having a closed circular or polygonal shape; and
	wrapping a region of the flexible connection layer connected to the transducer array around a perimeter of the closed circular or polygonal shape of [[the]] the combined support portion such that the region of the flexible connection layer connected to the transducer array surrounds a location of the combined support portion where are in direct physical contact, wherein the region of the flexible connection layer connected to the transducer array is different than the bending in the flexible connection layer at the opposite sides of the transducer array.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

“wherein the flexible connection layer comprises two bends respectively at the opposite sides of the transducer array, wherein the two bends respectively orient the two support elements connected to the opposite sides of the transducer array such that the respective end faces of the two support elements are in direct physical contact with one another and the respective support portions of the two support elements are joined to form a combined support portion having a closed circular or polygonal shape, and wherein a region of the flexible connection layer connected to the transducer array is wrapped around a perimeter of the closed circular or polygonal shape of the combined support portion such that the region of the flexible connection layer connected to the transducer array surrounds a location of the combined support portion where the respective end faces of the two support elements are in direct physical contact, wherein the region of the flexible connection layer connected to the transducer array is different than the two bends” as required by claim 1 and 
“bending the flexible connection layer at the opposite sides of the transducer array to respectively orient the two support elements connected to the opposite sides of the transducer array such that the respective end faces of the two support elements are in direct physical contact with one another and the respective support portions of the two support elements are joined to form a combined support portion having a closed circular or polygonal shape; and wrapping a region of the flexible connection layer connected to the transducer array around a perimeter of the closed circular or polygonal shape of the combined support portion such that the region of the flexible connection layer connected to the transducer array surrounds a location of the combined support portion where the respective end faces of the two support elements are in direct physical contact, wherein the region of the flexible connection layer connected to the transducer array is different than the bending in the flexible connection layer at the opposite sides of the transducer array” as required by claim 10. 
Dependent claims 2-3, 5-9, and 11-21 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for improving microfabrication of an annular or cylindrical shaped transducer array and precision of assembling components of the array (paragraphs 6 and 20).

Prior art US 6411014 also fails to teach two supports in direct physical contact with each other as recited in the limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/FAROUK A BRUCE/Examiner, Art Unit 3793
                                                                                                                                                                                                                                                                                                                                                                                                    

               /Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793